DETAILED ACTION
Claims 1-11, 14-25 and 28-36 are pending in the Instant Application.
Claims 1-11, 14-25 and 28-36 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11, 14-25, 28 and 31-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Donneau-Golencer, (“Donneau”), United States Patent No. 8,868,590, in view of Mousseau, United States Patent Application Publication No. 2005/0191969. 

As per claim 1, Donneau discloses a method, comprising: 
acquiring, by a system comprising a processor, scenario description information and regularity information of execution of a terminal application on a terminal([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month); acquiring intent data of the execution of the terminal application in a situation that the scenario description information matches corresponding information in the regularity information ([Col 22, lines 45-54] wherein when the time of month is determined to occur, the pattern of regularity is used to determine if the query should be suggested); but does not disclose presenting the intent data in a presentation manner selected from a visual presentation manner, an auditory presentation manner, and a tactile presentation manner, wherein the presentation manner of the intent data is determined according to a current state of the terminal, and the current state of the terminal comprises a current call state and a working state of the terminal.  However, Mousseau teaches presenting the intent data in a presentation manner selected from a visual presentation manner, an auditory presentation manner, and a tactile presentation manner ([0074] wherein visual presentation manners like flashing lights are described, auditory manners like sounds, and tactile manners like vibrations), ([0066]-[0069] wherein the presentation manner is dictated by the current state of the terminal i.e. wherein a mode (presentation manner such as ring mode or vibrate such as described in [0075]) is selected based on the state), and the current state of the terminal comprises a current call state and a working state of the terminal ([0066],[0069] and [0076] wherein the current call state, to send the call to the user, or voicemail,  is determined based on the state) wherein working state can be described as when the terminal is in an appointment). 
Donneau describes determining intent of a user, wherein the user terminal device can be a smart phone. Mousseau changing the presentation manner based on the current state of a smart phone. One could apply the intent data from Donneau with the presentation manners in Mousseau to teach the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a pattern in states to determine intent in Donneau with the determination of a presentation manner based on states in Mousseau in order to automatically provide the best manner of presentation based on the state of the terminal. 

As per claim 2, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the scenario description information comprises at least one of current time ([Col 22, lines 45-54] wherein current time information is described). 
As per claim 3, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the regularity information comprises at least one of time information of the execution of the terminal application, or position information of the terminal during the execution of the terminal application ([Col 22, lines 45-54] wherein current time information is described). . 

As per claim 4, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring regularity information of the execution of the terminal application comprises: making a statistical result based on information of the execution of the terminal application; and acquiring the regularity information according to the statistical result [Col 22, lines 45-54] wherein the statistical result is based on executing the query every month and the regularity information is that it occurs at regular intervals).  

As per claim 5, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 4. Donneau further discloses wherein the making the statistical result based on information of the execution of the terminal application comprises:
([Col 22, lines 45-54] wherein the data message is a search query, wherein the data is in an execution state of accepting queries) . 

As per claim 6, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring the regularity information of the execution of the terminal application comprises: acquiring the regularity information from an external device ([Col 10, lines 41-49] wherein the interactions may be stored on a remote computer). 

As per claim 7, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring the intent data of the execution of the terminal application comprises: acquiring the intent data of the execution of the terminal application from an external device ([Col 10, lines 41-49] wherein the interactions may be stored on a remote computer, and the intent data is stored with those interactions). 
 
As per claim 8, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring the intent data of the execution of the terminal application comprises:
([Col 10 lines 25-40] wherein sources are determined/selected) ; and acquiring the intent data from the information source ([Col 10 lines 49-61] wherein the data from the sources is mined to extract the intent data). 

As per claim 9, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 8. Donneau further discloses the determining the information source of the intent data of the execution of the terminal application comprises: determining the information source of the intent data according to a data message configured with data that enables acquisition of the intent data generated when the terminal application is in an execution state ([Col 22, lines 45-54] wherein the query is a data message, wherein the message is associated with a time and data that allows for the intent to be determined and the execution state being a state where a query can be received). 

As per claim 10, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses before the presenting the intent data: determining whether to present the intent data according to at least one preset judgment condition ([Col 22, lines 45-65] wherein the preset judgement condition is a time condition being the same time every month that the query is submitted).  

([Col 22, lines 45-65] wherein the pre-customized data filter is the time condition, and when that the intent data satisfied a query need at that time). 

As per claim 14, note the rejection of claim 1 where Donneau and Mousseau are combined. The combination teaches the method of claim 1. Donneau further discloses determining at least one other terminal associated with the terminal; or sending the intent data to the at least one other terminal ([Col 24, lines 17-33] wherein other terminals can be associated with the terminal by being associated with the user). 

As per claim 15, Donneau discloses a terminal, comprising:
a memory that stores executable modules ([Col 3, lines 42-57]); and
a processor, coupled to the memory, that executes the executable modules([Col 3, lines 42-57]), the executable modules comprising:
a scenario description information acquisition module configured to acquire scenario description information([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month);
([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month);
an intent data acquisition module configured to acquire intent data of the execution of the terminal application in response to the scenario description information being determined to match corresponding information in the regularity information ([Col 22, lines 45-54] wherein when the time of month is determined to occur, the pattern of regularity is used to determine if the query should be suggested), but does not disclose presenting the intent data in a presentation manner selected from a visual presentation manner, an auditory presentation manner, and a tactile presentation manner, wherein the presentation manner of the intent data is determined according to a current state of the terminal, and the current state of the terminal comprises a current call state and a working state of the terminal. However, Mousseau teaches presenting the intent data in a presentation manner selected from a visual presentation manner, an auditory presentation manner, and a tactile presentation manner([0074] wherein visual presentation manners like flashing lights are described, auditory manners like sounds, and tactile manners like vibrations), wherein the presentation manner of the intent data is determined according to a current state of the terminal ([0066]-[0069] wherein the presentation manner is dictated by the current state of the terminal i.e. wherein a mode (presentation manner such as ring mode or vibrate such as described in [0075]) is selected based on the state), and the current state of the terminal comprises a current call state and a working state of the terminal ([0066],[0069] and [0076] wherein the current call state, to send the call to the user, or voicemail,  is determined based on the state) wherein working state can be described as when the terminal is in an appointment). 
Donneau describes determining intent of a user, wherein the user terminal device can be a smart phone. Mousseau changing the presentation manner based on the current state of a smart phone. One could apply the intent data from Donneau with the presentation manners in Mousseau to teach the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a pattern in states to determine intent in Donneau with the determination of a presentation manner based on states in Mousseau in order to automatically provide the best manner of presentation based on the state of the terminal. 

As per claim 16, claim 16 is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is substantially similar to claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, note the rejection of claim 15 where Donneau and Mousseau teaches the terminal of claim 15. Donneau further discloses wherein the regularity information acquisition module comprises:
([Col 22, lines 45-65] wherein the interaction analyzer is the statistics sub-module that determines user statistics such as the query being executed at the same time each month); and a first regularity information acquisition sub-module configured to acquire the regularity information according to the statistic ([Col 22, lines 45-65] wherein the regularity information is acquired and used to pre-fetch the information for the search). 

As per claim 19, note the rejection of claim 15 where Donneau and Mousseau teaches the terminal of claim 18. Donneau further discloses wherein the statistics sub-module comprises: a statistics unit configured to determine the statistic based on the information of the execution according to a received data message sent by the terminal and configured with data that enables acquisition of the intent data of the execution of the terminal application ([Col 22, lines 45-65] wherein a query is a data message sent by the terminal to acquire the intent data). 

As per claim 20, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 15. Donneau further discloses wherein the regularity information acquisition module comprises: a second regularity information acquisition sub-module configured to acquire the regularity information from an external device ([Col 10, lines 41-49] wherein the interactions may be stored on a remote computer).  



As per claim 22, note the rejection of claim 15 where Donneau and Mousseau teaches the terminal of claim 15. Donneau further discloses wherein the intent data acquisition module comprises: an information source determination sub-module configured to determine an information source of the intent data of the execution of the terminal application([Col 10 lines 25-40] wherein sources are determined/selected); and a second intent data acquisition sub-module configured to acquire the intent data from the information source determined by the information source determination sub-module ([Col 10 lines 49-61] wherein the data from the sources is mined to extract the intent data). 

As per claim 23, note the rejection of claim 15 where Donneau and Mousseau teaches the terminal of claim 22. Donneau further discloses the information source determination sub-module comprises: an information source determination unit configured to determine the information source of the intent data according to a data message configured with data that enables acquisition of the intent data generated when the terminal application is in an execution state ([Col 22, lines 45-54] wherein the query is a data message, wherein the message is associated with a time and data that allows for the intent to be determined and the execution state being a state where a query can be received). 

([Col 22, lines 45-65] wherein the preset judgement condition is a time condition being the same time every month that the query is submitted); and an enable module configured to enable the information presentation module according to a determination result of the determination module ([Col 22, lines 45-65] wherein the query can be presented as an option to the user based on the preset judgement condition). 

As per claim 25, note the rejection of claim 15 where Donneau and Mousseau teaches the terminal of claim 24. Donneau further discloses wherein the determination module comprises at least one of: a first determination sub-module configured to determine whether the intent data acquired by the intent data acquisition module satisfies a pre-customized data filter condition; or a second determination sub-module configured to determine whether the terminal is currently in a preset call state, wherein the enable module comprises an enable sub-module configured to enable the information presentation module according to a judgment result of the first determination sub-module or the second determination sub-module ([Col 22, lines 45-65] wherein the pre-customized data filter is the time condition, and when that the intent data satisfied a query need at that time). 

([Col 24, lines 17-33] wherein other terminals can be associated with the terminal by being associated with the user); and an information sending module configured to send the intent data to the at least one other terminal determined by the associated terminal information determination module ([Col 24, lines 17-33] wherein the intent data stored in the person user model can be sent and shared among other terminal devices). 

As per claim 31, Donneau discloses a non-transitory computer readable storage apparatus, comprising at least one executable instruction, which, in response to being executed, causes a terminal comprising a processor to perform operations, comprising:
receiving scenario description information and regularity information of execution of an application of the terminal ([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month);
receiving intent data of the execution of the application in response to the scenario description information being determined to match corresponding information in the regularity information([Col 22, lines 45-54] wherein when the time of month is determined to occur, the pattern of regularity is used to determine if the query should be suggested), but does not disclose presenting the intent data in a presentation manner selected from a visual presentation manner, an auditory ([0074] wherein visual presentation manners like flashing lights are described, auditory manners like sounds, and tactile manners like vibrations), wherein the presentation manner of the intent data is determined according to a current state of the terminal ([0066]-[0069] wherein the presentation manner is dictated by the current state of the terminal i.e. wherein a mode (presentation manner such as ring mode or vibrate such as described in [0075]) is selected based on the state), and the current state of the terminal comprises a current call state, and a working state of the terminal ([0066],[0069] and [0076] wherein the current call state, to send the call to the user, or voicemail,  is determined based on the state) wherein working state can be described as when the terminal is in an appointment). 
Donneau describes determining intent of a user, wherein the user terminal device can be a smart phone. Mousseau changing the presentation manner based on the current state of a smart phone. One could apply the intent data from Donneau with the presentation manners in Mousseau to teach the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a pattern in states to determine intent in Donneau with the determination of a presentation manner based on states in Mousseau in order 

As per claim 32, Donneau discloses a terminal, characterized by comprising a processor and a memory ([Col 3, lines 42-57]), the memory storing executable instructions, the processor being connected to the memory via a communication bus, and, the processor executing or facilitating executing of the executable instructions stored in the memory, for controlling task migration operations, comprising the method of claim 1. Since the claim is substantially similar to claim 1, the claim is rejected for the same rationale and reasoning by Donneau in view of Mousseau. 

As per claim 33, claim 33 is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 34, claim 34 is substantially similar to claim 3 and is rejected for the same rationale and reasoning. 

As per claim 35, claim 35 is substantially similar to claim 4 and is rejected for the same rationale and reasoning. 

As per claim 36, claim 36 is substantially similar to claim 5 and is rejected for the same rationale and reasoning. 




Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donneau in view of Mousseau in further view of Banga et al. (“Banga”), United States Patent Application Publication No. 2006/0265507.

As per claim 29, note the rejection of claim 15 where Donneau and Mousseau are combined.  The combination teaches the terminal of claim 15 recited in claim 29, but does not disclose a background device, the background device being configured to provide the regularity information of the execution of the terminal application and the intent data required by the execution of the terminal application in response to the background device being determined to be in a communication connection with the terminal. However, Banga teaches a background device ([0074] the network access device), configured to provide the regularity information of the execution of the terminal application and the intent data required by the execution of the terminal application in response to the background device being determined to be in a communication connection with the terminal device ([0074] wherein the device shares the user history and his intent (being at a coffee house) with the optimizer). 
Both Donneau and Banga describe collecting regularity information. One could include the background device from Banga with the collection and analyzing of regularity information in Donneau to teach claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of collecting and analyzing regularity data in Donneau with the background device collecting regularity data in Banga in order to include location centric activity information in the regularity data. 

As per claim 30, note the rejection of claim 29 where Donneau, Mousseau and Banga are combined. The combination teaches the system of claim 29. Donneau further discloses at least one other terminal device, the terminal device sending the intent data to the at least one other terminal device in response to being determined to be in the communication connection with the at least one other terminal device ([Col 24, lines 17-33] wherein the intent data stored in the person user model can be sent and shared among other terminal devices). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 14-25 and 28-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158